ATTACHMENT TO NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment
1)	Acknowledgment is made Applicants’ amendment filed 10/12/21 in response to the non-final Office Action mailed 04/20/21.
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Salvatore J. Arrigo. See the attached Interview Summary. 
	The instant application has been amended as indicated below:
	Claims 34 to 41 are canceled.
	New claims 42-46 as set forth below are added:
--Claim 42 (New). A method of treating cancer in a cancer patient, said method comprising administering a dose of an anticancer chemotherapeutic agent to said patient, wherein the patient is pre-treated with an antibiotic composition and wherein the chemotherapeutic agent is cyclophosphamide (CTX) and the antibiotic composition is a combination selected from the group consisting of neomycin + cephalothin and vancomycin + imipenem. 
Claim 43 (New). The method of claim 42, wherein the antibiotic composition potentiates the anticancer effects of the CTX chemotherapeutic agent.
Claim 44 (New). The method of claim 42, wherein the cancer patient is a human.
Claim 45 (New). The method of claim 42, wherein the antibiotic composition is a combination of neomycin + cephalothin and said combination modulates the gut microbiota of the patient by specifically augmenting segmented filamentous bacteria (SFB).
Claim 46 (New). The method of claim 42, wherein the antibiotic composition is a combination of vancomycin + imipenem and said combination modulates the gut microbiota of the patient by specifically augmenting Porphyromonas.--
Status of Claims
3)	Claims 34, 37 and 38 have been amended via the amendment filed 04/21/20.
	New claim 41 has been added via the amendment filed 04/21/20.

	New claims 42-46 are added via this Examiner’s amendment.
	The examination has been extended to the previously withdrawn vancomycin + imipenem antibiotic composition species and the Porphyromonas microbiota bacteria species.
	Claims 42-46 are pending and are under examination.
Information Disclosure Statements
4)	Acknowledgment is made of Applicants’ information disclosure statements including the one filed 10/12/21.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Objection(s) Moot
5)	The objection to claim 34 and to the specification made in paragraph 8 of the Office Action mailed 04/20/21 is moot in light of the cancellation of the claim.
Rejection(s) Moot
6)	The rejection of claims 34-37 made in paragraph 10 of the Office Action mailed 04/20/21 under 35 U.S.C § 112(b) as being indefinite is moot in light of the cancellation of the claims.
7)	The rejection of claims 34 and 36 made in paragraph 12 of the Office Action mailed 04/20/21 under 35 U.S.C § 102(a)(1) as being anticipated by Cartei et al. (J. National Cancer Institute 85: 794-800, 1993) as evidenced by Fuentes et al. (FEMS Microbiol. Ecol. 63: 65-72, 2008, of record) is moot in light of the cancellation of the claims.
8)	The rejection of claims 34, 36 and 37 made in paragraph 13 of the Office Action mailed 04/20/21under 35 U.S.C § 102(a)(1) as being anticipated by Morgan et al. (Clin. Cancer Res. 3: 2337-2345, 1997, of record) as evidenced by Fuentes et al. (FEMS Microbiol. Ecol. 63: 65-72, 2007, of record) is moot in light of the cancellation of the claims.
9)	 The rejection of claim 35 made in paragraph 15 of the Office Action mailed 04/20/21 under 35 U.S.C § 103 as being unpatentable over Cartei et al. (J. National Cancer Institute 85: 794-800, 1993, of record) as evidenced by Fuentes et al. (FEMS Microbiol. Ecol. 63: 65-72, 2007, of record) as applied to claim 34 above, and further in view of Hayes et al. (J. Hyg., Camb. 73: 205-212, 1974, of record) is moot in light of the cancellation of the claim.
Conclusion
10)	 Claims 42-46, now renumbered as claims 1-5 respectively, are allowed. These claims are supported by the original and canceled claims and throughout the specification including Examples, particularly Example 11, Tables, and Figures, particularly Figures 39C and 39D. 
Porphyromonas microbiota bacteria species have been fully examined, and the species election requirement for these as set forth in the Office Action mailed 08/18/2020 is hereby withdrawn. In view of this withdrawal of the species election requirement as to the rejoined species, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction or species election requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971).  See also MPEP § 804.01. 

Correspondence
12)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.









14)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


February, 2022